Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s After Final response dated 11/5/21 has been entered.  Claims 1, 18 are cancelled. Claims 1-7, 9-17 and 19-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert S. Jacobson on November 19, 2021. 
The application has been amended as follows: 
Please replace the claim set dated 11/5/21 with the following set:
--1.	(Currently Amended)  A computer-implemented method for intelligently allocating inventory across a network of vending machines, wherein the network of vending machines are supplied by a production facility, and wherein vending machines included in the network of vending machines are configured to provide an interface via which a customer indicates that the customer was unable to purchase a product, the method comprising:
associating, via one or more processors of a management server communicatively coupled to a production device of the production facility, the vending machines within the network of vending machines with a[[n]] respective inventory target for a product, wherein determining a respective inventory target for the product at a particular vending machine includes analyzing a number of indications provided via the interface of the particular vending machine, and wherein vending machines included in the network of vending machines are configured to provide an interface via which a customer indicates that the customer was unable to purchase a product;

predicting, via the one or more processors, a production requirement of the product for the production facility based upon the respective inventory targets and the respective replenishment rates for the network of vending machines;
causing, via the one or more processors, the production device to initiate production of the product based upon the predicted production requirement;
determining, via the one or more processors, a difference between an amount of the product produced by the production facility based upon the predicted production requirement and a sum of the amount of product required to fulfill the inventory targets for the vending machines within the network of vending machines;
calculating, via the one or more processors, a percentage by which the respective inventory target of vending machines within the network of vending machines changes if the respective inventory target is modified to account for a unit included in the determined difference;
modifying, via the one or more processors, the inventory target for vending machines of the network of vending machines to account for the determined difference in a manner that minimizes a sum of the percentages by which the respective inventory targets changes; and
allocating, via the one or more processors, the amount of the product produced by the production facility to vending machines of the network of vending machines in accordance with the modified inventory targets, wherein allocating products causes the product to be delivered to vending machines in the network of vending machines in accordance with the allocated amount of the product.

2.	(Currently Amended)  The computer-implemented method of claim 1, wherein minimizing the sum of the percentages by which the respective inventory targets changes comprises:
based on the calculated percentage by which the respective inventory target of the vending machines, selecting, via the one or more processors, the vending machines associated with the smallest calculated percentage until a number of selections equaling that is equal to the calculated difference occur.

3.	(Previously Presented)  The computer-implemented method of claim 2, wherein:

selecting the vending machines associated with the smallest calculated percentage comprises:
determining, via the one or more processors, an amount of inventory of the product at a particular vending machine; and
not selecting, via the one or more processors, the particular vending machine when the particular vending machine is associated with the smallest calculated percentage if the inventory target is equal to the inventory at the particular vending machine.

4.	(Previously Presented)  The computer-implemented method of claim 2, wherein:
modifying the inventory target for vending machines comprises increasing the inventory target; and
selecting the vending machines associated with the smallest calculated percentage comprises:
determining, via the one or more processors, a maximum inventory of the product at a particular vending machine; and
not selecting, via the one or more processors, the particular vending machine when the particular vending machine is associated with the smallest calculated percentage if the inventory target is equal to the maximum inventory at the particular vending machine.

5.	(Previously Presented)  The computer-implemented method of claim 2, wherein selecting, with replacement, the vending machines associated with the smallest calculated percentage comprises:
determining, via the one or more processors, a first vending machine and a second vending machine are associated with the same percentage by which the respective inventory target of the first and second vending machines changes; and
selecting, via the one or more processors, one of the first vending machine and the second vending machine based upon determined costs to deliver the product to the first and second vending machines.

6.	(Previously Presented)  The computer-implemented method of claim 2, wherein selecting the vending machines associated with the smallest calculated percentage comprises:


7.	(Previously Presented)  The computer-implemented method of claim 1, wherein associating the particular vending machine within the network of vending machines with the respective inventory target for the product comprises:
analyzing, via the one or more processors, at least one of a stockout time for the product, a shelf life of the product, a waste rate for the product, and a product type for the product to determine the inventory target.

8.	(Canceled)  

9.	(Original)  The computer-implemented method of claim 1, wherein the respective inventory targets and the respective replenishment rates include component inventory targets and component replenishment rates corresponding to particular days of the week.

10.	(Previously Presented)  The computer-implemented method of claim 1, wherein predicting the production requirement comprises:
obtaining, by the one or more processors, an indication of an event; and
adjusting, by the one or more processors, the predicted production requirement based upon the event.

11.	(Previously Presented)  The computer-implemented method of claim 10, wherein adjusting the predicted production requirement based upon the event comprises:
determining, by the one or more processors, that the event is a weather-related event; and
increasing, by the one or more processors, the predicted production requirement.

12.	(Previously Presented)  The computer-implemented method of claim 10, wherein adjusting the predicted production requirement based upon the event comprises:
determining, by the one or more processors, that the event is a holiday, and



13.	(Currently Amended)  A system comprising:
one or more processors;
one or more transceivers adapted to communicate with a network of vending machines and a production device associated with a production facility over a one or more communication networks; and
one or more non-transitory memories coupled to the one or more processors and the one or more transceivers, the one or more non-transitory memories storing a set of computer executable instructions that, when executed by the one or more processors, cause the system to:
associate vending machines within a network of vending machines with a[[n]] respective inventory target for a product, wherein the vending machines included in the network of vending machines are configured to provide an interface via which a customer indicates that the customer was unable to purchase a product, and wherein determining a respective inventory target for the product at a particular vending machine includes analyzing a number of indications provided via the interface of the particular vending machine;
determine a replenishment rate for the product at the vending machines within the network of vending machines;
predict a production requirement of the product based upon the respective inventory targets and the respective replenishment rates for the network of vending machines;
cause the production device to initiate production of the product based upon the predicted production requirement;
determine a difference between an amount of the product produced by a production facility and a sum of the amount of product required to fulfill the inventory targets for the vending machines within the network of vending machines;
calculate a percentage by which the respective inventory target of vending machines within the network of vending machines changes if the respective inventory target is modified to account for a unit included in the determined difference;

allocate the amount of the product produced by the production facility to vending machines of the network of vending machines in accordance with the modified inventory targets, wherein allocating products causes the product to be delivered to vending machines in the network of vending machines in accordance with the allocated amount of the product.

14.	(Currently Amended)  The system of claim 13, wherein to minimize the sum of the percentages by which the respective inventory targets changes, the instructions, when executed cause the system to:
based on the calculated percentage by which the respective inventory target of the vending machines, select the vending machines associated with the smallest calculated percentage until a number of selections equaling that is equal to the calculated difference occur.

15.	(Original)  The system of claim 14, wherein:
to modify the inventory target for vending machines, the instructions, when executed cause the system to decrease the inventory target; and
to select the vending machines associated with the smallest calculated percentage, the instructions, when executed cause the system to:
determine, an amount of inventory of the product at a particular vending machine; and
not select the particular vending machine when the particular vending machine is associated with the smallest calculated percentage if the inventory target is equal to the inventory at the particular vending machine.

16.	(Original)  The system of claim 14, wherein:
to modify the inventory target for vending machines, the instructions, when executed cause the system to increase the inventory target; and

determine a maximum inventory of the product at a particular vending machine; and
not select the particular vending machine when the particular vending machine is associated with the smallest calculated percentage if the inventory target is equal to the maximum inventory at the particular vending machine.

17.	(Previously Presented)  The system of claim 13, wherein to associate the particular vending machine within the network of vending machines with the respective inventory target for the product, the instructions, when executed cause the system to:
analyze at least one of a stockout time for the product, a shelf life of the product, a waste rate for the product, and a product type for the product to determine the inventory target.

18.	(Canceled)  

19.	(Original)  The system of claim 13, wherein the respective inventory targets and the respective replenishment rates include component inventory targets and component replenishment rates corresponding to particular days of the week.

20.	(Original)  The system of claim 13, wherein to predict the production requirement, the instructions, when executed cause the system to:
obtain an indication of an event; and
adjust the predicted production requirement based upon the event.
--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


With respect to the 103, the Examiner is in agreement with arguments submitted by the Applicant on 5/26/21.  Applicant’s arguments, in further view of the Examiner’s amendments above, render the claims novel and unobvious.  Therefore, the Examiner is allowing the case.
A Non Patent Literature search was conducted and no relevant art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/LUNA CHAMPAGNE/
Primary Examiner, Art Unit 3627 
November 19, 2021